PETERSON, J.
R.P. complains that the trial court erred by transferring temporary custody of a minor child, T.P., when there was no emergency present and no advance notice was given indicating that the Department of Children and Families would request the transfer during a hearing scheduled for case plan staffing. No evidence was presented at the hearing that an emergency existed that would have justified the absence of an advance notice.
Courts have consistently reversed temporary custody orders entered without notice, with insufficient notice, or with insufficient opportunity to be heard. See, e.g., Fee v. Usler, 761 So.2d 361 (Fla. 5th DCA 2000); Lewis v. Lewis, 725 So.2d 462 (Fla. 2d DCA 1999); Simmons v. Simmons, 698 So.2d 947 (Fla. 4th DCA 1997). Here, it is undisputed that no emergency existed that would justify the absence of adequate and reasonable notice. Accordingly, we vacate the order granting temporary custody of the minor child, T.P., and remand for a hearing on the custody issue after adequate notice is given to R.P.
ORDER VACATED; REMANDED.
SAWAYA and PLEUS, JJ., concur.